Title: To James Madison from Citizens of Delaware, New Jersey, and Pennsylvania, [ca. 22 January] 1814
From: 
To: Madison, James


        
          [ca. 22 January 1814]
        
        
          THE MEMORIAL
          
            Of the Citizens inhabiting the states bordering on the River Delaware,
            MOST RESPECTFULLY SHEWS,
          
          THAT they feel an earnest and deep solicitude for the protection of the populous and flourishing cities, towns, and plantations of the shores and in the neighbourhood of the shores of the Delaware, in the states of Pennsylvania, Jersey, and Delaware, against the public enemy.
          That they had entertained confident hopes in the course of last year, that works would have been erected on a scite in the Delaware, happily adapted for the defence of the country above that position, and for a rendezvous and safe port for the naval armament assigned for the defence of the river. That under this expectation the Legislature of the state of Delaware had by a special law assigned to the United States all right and title to the bank called the Peapatch, in the River Delaware, and your memorialists have understood that surveys were made by experienced and qualified officers of the United States for this purpose; but they feel greatly disappointed on finding that no progress has been made in the prosecution of the work, although they believe it would have provided for great national as well as local purposes.
          
          That the River Delaware affords no secure natural harbor or port from the Capes on the Atlantic to Philadelphia, but the small port formed by the confluence of the Brandywine and Christiana rivers with the Delaware, and the artificial port established for commercial uses at Port Penn.
          That by the erection of military works on the Peapatch, and the contiguous shores of Jersey and Delaware above Port Penn, two spacious and secure harbors could be established, adequate to the accommodation of the largest vessels and in any numbers; contiguous to countries abounding with provisions, and particularly with live stock, which are now exposed to the depredations of the enemy whenever they may think fit to approach it with a force superior to the flotilla.
          That by the erection of works on the scite designated, not only would security be obtained, but confidence and quiet to the proprietors and inhabitants of the rich pastures and farms, and the wealthy and flourishing manufactories established close upon the navigation.
          That, independent of the well grounded apprehensions of the proprietors and inhabitants, of an attack on a country so rich in property of every description, the prospective necessity of covering the outlet of the frontiers of countries, containing more than a million of souls; the necessity of an interior navigation is pointed out by the superiority of the naval force of the enemy on the seas, and the conviction that the establishment of a work at the scite designated will become indispensible in the present or any future war, to maintain the communication between the waters of the Chesapeake and the Delaware, which at this position are only eight miles apart.
          That your memorialists know, that the city of Philadelphia voted a sum of money adequate to the construction of works at the places designated, which would be sufficient, as they are informed, for the erection of at least such works adequate to the purpose of defence, competent to the maintenance of a considerable garrison, and of works on both shores, to which the citizens of the states contiguous could resort as rallying points.
          That the establishment of works at the Peapatch, by furnishing two spacious docks, with water of sufficient depth and near abundant countries, would have provided for the accommodation of not only the vast commerce of the countries on the waters of the Delaware in peace, but a capacious harbor for the navy.
          Your memorialists most respectfully present these views of the advantages which would accrue to the public generally and to the general objects of the government, but it would tend also to quiet the apprehensions of the numerous inhabitants who, from the conduct of the enemy on the waters of the Chesapeake in the last year, cannot but feel the most lively and anxious alarms.
          
          They, therefore, in behalf of themselves and the public, entreat the speedy and effectual interposition of the President of the United States, in order that such works may be constructed at the Peapatch, in the River Delaware, as may be found practicable and sufficient at least for their protection during the present war.
          
            Davis Bevan
              [and twenty-five others]
          
        
      